Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 1 of 22

FILED
U.S. DISTRICT COURT

UNITED STATES DISTRICT COURT’ ‘Gr COLORADO
DISTRICT OF couorandilis 30 PN I: 1h

 

 

 

 

 

 

C ERK
THE ESTATE OF JOYCE E. ad cLk
AMERSON, Galen Amerson Personal a
Representative, and Does 1-5 ‘g § ~
Plaintiff, ‘ 7-0: 2 7 9
vs. Declaratory Ju 5

BLACK HILLS FEDERAL CREDIT Actual and Punitive Damages
UNION ;
& Roger Heacock, Personally and as ;
President of and for BLACK HILLS Demand for Jury Trial
FEDERAL CREDIT UNION and Does
Defendant

efendant(s) Date::September 30, 2019

COMPLAINT
PARTIES
- Plaintiffs: Oh

1) The Estate of Joyce E. Amerson; c/o Galen Amerson, Personal Representative,
1740 Dell Range Blvd, Suite H - 474; Cheyenne, WY 82009,

Defendants:
1) BLACK HILLS FEDERAL CREDIT UNION; 225 Main Street; Rapid City,

South Dakota 57701

Page 1 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 2 of 22

2) Roger Heacock; Personally and as, President of BLACK HILLS FEDERAL
CREDIT UNION, 225 Main Street; Rapid City, South Dakota 57701
STANDARD OF REVIEW
PRELIMINARY STATEMENT

The Court should consider the pleadings by “less stringent standards",
Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972); the
Court should work to assure that any ignorance of law-or procedure does not result
in an unjust decision; and should not penalize good-faith errors.

Implicit in the right of self-representation is an obligation on the part of any
court to make reasonable allowances to protect unrepresented litigants from
inadvertent forfeiture of important Rights because of any lack of formal legal
training. See Traguth v. Zuck, 710 F.2d 90, 95 (2™ Cir. 1983); Hoffman v. U.S.,

244 F.2d 378, 379 (9" Cir. 1957); Darr v. Burford, 339 U.S. 200 (1950).

JURISDICTION
Plaintiff files this case under 42 U.S.C. § 1983 and other state and federal
laws, and jurisdiction exists pursuant to 28 U.S. C. § 1331. Venue is appropriate in
this District, as Plaintiff was at all times relevant to this action, a citizen of the
State of Colorado. Joyce E. Amerson, who's Estate is the subject of this action was

a citizen of the State of South Dakota until July 2014, when she moved to the State

Page 2 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 3 of 22

of Colorado. Joyce E. Amerson, passed away in El Paso County, Colorado, and
her Will was probated in E] Paso County, Colorado, where Plaintiff was appointed
Personal Representative.
CASE IS TIMELY
This action is being filed in a timely manner, as the State of South Dakota's
Codified laws state a seven (7) year statute of limitations for civil financial abuses.
COMPLAINT

1. The entire Amerson family, Glenn, Joyce, Steven and Galen, had accounts
continuously with Defendant BLACK HILLS FEDERAL CREDIT UNION,
at least since the early 1990's .

2. Glenn and Joyce Amerson, being of sound mind and body each executed
Last Wills and Testament(s) on August 13, 1981.

3. Joyce Amerson's Last Will and Testament dated August 13, 1981 named her
husband Glenn Amerson as Executor, and in the event Glenn pre-deceased
her, then her son Galen Amerson was to be her as Executor.

4. Prior to leukemia claiming Glenn Amerson’s life in 1992, he and Joyce set
up investment accounts and insurance policies for long term care and income

production to assure all of Joyce’s needs would be provided for in the

lifestyle she had come to expect, including medical needs.

Page 3 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 4 of 22

5. Glenn Amerson, passed away in January 1992, leaving his interest in all his
financial accounts with the Defendant, and others, to his widow, Joyce E.
Amerson.

6. After Glenn's death, Joyce E. Amerson became the recipient of Social
Security Survivors benefits, and other financial investments and retirement
benefits, which she maintained in a separate account(s) with the Defendant
for direct deposits.

7. After the death of Glenn Amerson, in 1992, Joyce Amerson, planning for her
own end of life needs, added Galen Amerson in 1993 to her:

a) Black Hills Federal Credit Union accounts, as co-signer (Joyce
Amerson or Galen Amerson)

b) Black Hills Federal Credit Union safety deposit box, as co-signer
(Joyce Amerson or Galen Amerson)

c) Investment accounts with Charles Arbeiter as able to direct her assets.

d) July 28, 1993, Joyce changed the title to her trailer home from Joyce
Amerson to Joyce Amerson or Galen Amerson, (joint ownership)

8. Steven Amerson, the eldest son, was well known in the community as an
active alcoholic most of his life. Joyce provided for him out of love and
kindness, because he was unable to sustain employment, but Joyce never

entrusted her assets, or even the knowledge of her assets to Steven.

Page 4 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 5 of 22

9. One evening in approximately 2002, Steven Amerson, consumed so much
alcohol, that he fell from the roof of his trailer house, nearly died, and
sustained significant brain damage, after which Steven required a Guardian
to manage his affairs. Joyce Amerson, his mother, became Steven's
guardian, until his death on July 5, 2013. Defendant assisted Joyce and
Steven Amerson to set up the necessary bank accounts for direct deposit
from Social Security, with Joyce acting as Steven’s “agent” for the funds.

10.June 29, 2011, Joyce Amerson, being of sound mind, further set up for her
end of life needs, signed the paperwork making Galen Amerson her Durable
Power of Attorney and Healthcare Power of Attorney. The paperwork was
notarized and witnessed by two (2) people also of sound mind.

11. February 12, 2012, approximately, Joyce fell on the ice on the steps of her
front porch and was unable to get up. A relative was passing by and found
Joyce and took her to the Rapid City Regional Emergency Room. After
receiving treatment for the fall, Joyce was released to Meadowbrook
Assisted Living for rehabilitation, where it was observed, by her physician
Dr. Goodhope DO that Joyce was showing signs of memory loss to give
concer for her continuing to live alone.

12. March 26, 2012, Joyce Amerson's primary care doctor, Dr. Goodhope DO,

wrote a letter and submitted it to Meadowbrook Assisted Living, stating

Page 5 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 6 of 22

Joyce was no longer able to manage her affairs, and that her son Galen
Amerson as Durable Power of Attorney should take over her day to day
financial affairs, as well as her healthcare decisions.

13.March 28, 2012, Galen Amerson, Durable Power of Attorney as granted by
Joyce E. Amerson, arranged and completed the necessary paperwork and
notarized signatures for Defendant BLACK HILLS FEDERAL CREDIT
UNION, to set up his POA for Joyce with Defendant. Defendant sent a
notary to Meadowbrook Assisted Living to manage all the paperwork and
assure it was all legal and proper for Defendants purposes, to allow Galen
Amerson to manage Joyce Amerson’s accounts and assets.

14. July 25, 2012, Joyce fell at Meadowbrook Assisted Living and among other
injuries, broke one of her femurs, which required surgery and rehabilitation
to recover from, during that time, it was agreed that Joyce could not leave
Meadowbrook Assisted Living unless her physician, Dr. Goodhope D.O.
gave permission as Joyce's break healed.

15.September 20, 2012, Steven Amerson and his common law wife Rita
Breeze, went to Meadowbrook Assisted Living, asked the staff to turn off
her alarm bracelet, and took Joyce E. Amerson from Golden Living

Meadowbrook Assisted Living without the approval of Joyce’s primary care

doctor, Dr. Michael Goodhope DO.

Page 6 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 7 of 22

16. September 30, 2012 Steven Amerson and Rita Breese dialed Meadowbrook
Assisted Living, then handed the phone to Joyce and coached her to tell
them she was not returning, as the Golden Living Meadowbrook staff
listened.

17. On September 30, 2012, Joyce was no longer mentally capable of
understanding what was actually going on, due to her dementia, so it was
relatively easy to fill her head with thoughts and ideas that were not true.

18. Everyone in any facility desires to return home, and never really considers
any facility “home,” so.Steven’s promise of being able to go “home” was
enough to lure Joyce into a situation where was she was endangered, not
well cared for, and not able to help herself or get help.

19.On September 30, 2012 after learning Joyce had been removed from Golden
Living Meadowbrook Assisted Living by Steven Amerson and Rita Breese,
Galen Amerson, Durable Power of Attorney, wrote and faxed a letter
explaining what had happened to Black Hills Federal Credit Union and
explained the danger Galen felt Joyce's bank accounts were in.

20. Galen Amerson DPOA had reason to expect and fully expected Steven
Amerson and Rita Breese to take Joyce E. Amerson to Black Hills Federal

Credit Union on Monday October 1, 2012, or soon thereafter, to take all or

most of Joyce’s money from her accounts with the Defendant, as people

Page 7 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 8 of 22

close to Joyce and Joyce’s granddaughter, Steven’s daughter, were witnesses
to Steven bragging about how rich he was going to be when his mother died,
and Steven was even showing people the new pick-up truck he was going to

buy with the money.

21.Galen Amerson DPOA further explained in this communications to the
Defendant that his mother Joyce Amerson was brought in to remove money,
that she would be completely confused about what was happening, which
indeed was the case the afternoon of October 1, 2012.

22. September 30, 2012, Galen requested, as DPOA, by fax and email, that all
Joyce E. Amerson’s accounts be immediately frozen to protect the accounts
and Joyce from being financially exploited. Defendant allegedly ignored the
urgent requests and left Joyce Amerson’s hard earned money at risk.

23.On the morning of October 1, 2012, Galen Amerson POA called Defendant
Black Hills Federal Credit Union twice to follow up on the fax and email
sent Sunday September 30, 2012, and to assure they knew the danger and
froze Joyce’s accounts to stop any theft or exploitation.

24.October 1, 2012, Joyce Amerson’s primary care physician also wrote a letter
stating that Joyce needed round the clock care and she should return to

Golden Living Meadowbrook Assisted Living for her own safety.

Page 8 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 9 of 22

25.On the afternoon of October 1, 2012, Steven Amerson and Rita Breese took
Joyce E. Amerson to Defendant’s location to close her accounts by having
Joyce E. Amerson autograph a hand written revocation of “Power of
Attorney of Gaylen Amerson,” (name is misspelled, hence invalid) which
lacked a notary and lacked witnesses and further was invalid as Joyce
Amerson lacked testamentary capacity to sign any agreement.

26.On the afternoon of October 1, 2012, Galen Amerson was told verbally by
an employee of the Defendant, that his affidavit of power of attorney, filed
with Defendant BLACK HILLS FEDERAL CREDIT UNION, following all
the Credit Unions requirements, dated March 28, 2012 was revoked, no
evidence was given.

27.On the afternoon of October 1, 2012, Joyce E. Amerson was incapable of
executing any legal document, including changing her DPOA, or the POA
for Galen Amerson with the Defendant, as of March 26, 2012 due to her
dementia.

28.Joyce Amerson never regained her mental capacity.

29. October 1, 2012, all of Joyce Amerson’s accounts were closed and an
estimated over $60,000 was removed into the possession of Steven

Amerson. Further a portion of Joyce Amerson’s social Security benefits

Page 9 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 10 of 22

were deliberately set up by Defendant to direct deposit to Steven Amerson
by Defendants.

30.Steven Amerson then opened new accounts allegedly for himself and Joyce
Amerson for which he was a signatory, with Defendant.

31. The actions of Steven Amerson makes the inaction of the Defendant once
the error was discovered, even more egregious, as it would have been very
easy to recover Joyce’s money the same afternoon, and appropriately, call
the Rapid City Police to intervene.

32.Instead, Defendant chose to cover up their mistake, which exposed Joyce
Amerson’s approximately $300,000 in investment, and exposed Joyce
Amerson, who was frail and confused, to Court hearings, and sub-standard
care for the remainder of her life, at her own financial, physical and mental
expense.

33. Proof of Steven’s theft from Joyce Amerson, with the complete cooperation
of Defendants in the form of a bank statement from Defendant dated July 31,
2013, was given to Galen Amerson after Steven Amerson's death, July 5,
2013, in August 2013, showing a balance of over $30,000, and Social
Security, a direct deposit of $1,134 each month. Steven Amerson, couldn't
hold a job for over two (2) decades, and never in his whole life ever had

more than his own VA Benefits check of $1,236/month, which was direct

Page 10 of 21
. Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 11 of 22
deposited and spent every month, suddenly had over $30,000 and a monthly
Social Security direct deposit all done by Defendants, at Joyce Amerson’s
expense, without questioning the fact that the Social Security was a death
benefit, and Steven was not entitled to receive his Mother’s income.

34.The July 31, 2013 statement showed a monthly direct deposit from Social
Security of $1,134, which was Joyce Amerson's widows benefits from her
husband Glenn. Steven received not only the accumulated death benefits
Joyce had in an account on October 1, 2012 when Steven was assisted by
Defendant BLACK HILLS FEDERAL CREDIT UNION, to commit
multiple bank frauds and theft, by first overriding Joyce’s DPOA and other
POA protections to close Joyce's accounts, second Defendant gave all of
Joyce’s money to Steven, and then set up for Steven an account to receive
Joyce Amerson Social Security spousal benefits. During the last ten (10)
months of Steven’s life, he received, in fraud, a total of $11,340 in direct
deposits which were rightfully Joyce’s.

35.Joyce Amerson NEVER received any Social Security benefits from her
husband Glenn Amerson after October 2012 — and the over $30,00 estimated
accumulated benefits were all knowingly given by Defendants to Steven
Amerson, therefore it is alleged after the death of Steven Amerson in July

2013, Jeramie Amerson, Steven's son, knowingly took Joyce Amerson's

Page 11 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 12 of 22

Social Security from his grandfather Glenn, from his father’s account, set up
by Defendants, to the end of Joyce's life on January 6, 2016, in addition to
the $30,102 in the account at the time of his father Steven's death, an
additional 30 months, six (6) days, $34,246.80, from Social Security his
grandmother, all with the necessary assistance of Defendants.

36.As a result of Joyce's accounts, and Joyce not being property protected from
financial exploitation, with Defendants full knowledge that Joyce Amerson
was and had been for months, not able to understand her circumstances, her
finances, or to recognize the predatory actions of her eldest son Steven,
Defendants essentially assisted Steven Amerson to steal, and divert Joyce
Amerson assets to hire an attorney and fight Joyce’s designated DPOA, at
great expense, including all $300,000 of her investments, to Joyce and her
remaining three and a half years of life,

37.Plaintiff made attempts to have Defendant BLACK HILLS FEDERAL
CREDIT UNION correct the error in the days and months after October 1,
2012, without success. |

38.Joyce stayed at her home, without medical attention and with very limited
interaction with others. Caretakers, hired by Steven Amerson and Rita
Breeze, sat with Joyce three times a week and fed her pancakes and mashed

potatoes. Joyce was treated harshly at best, by both the caretakers and Rita,

Page 12 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 13 of 22

1

if their own hand written notes are to be believed, between October 1, 2012
and December 31, 2012.

39.December 31, 2012, Joyce Amerson had a massive stroke which hit the right
side of her body. She lost her ability to speak clearly, and the use of her
right hand, which was her dominate hand, and was deemed to need skilled
nursing from that time forward, for the rest of her life, as she was unable to
walk, feed herself without supervision to prevent choking, and she was not
able to take care of her personal hygiene. .

40.The last three and a half years of Joyce Amerson life became an actual
inescapable nightmare as a result of Defendant BLACK HILLS FEDERAL
CREDIT UNION's inexcusable, error, as strangers more intent on billing

’

Joyce for to line their pockets, held Joyce against her will and away from
Galen her only immediate family after Steven Amerson died in 2013.

41.Worse, Defendants assisted with the lootings of Joyce Amerson by defaming
Galen Amerson DPOA, allegedly to cover for Defendants initiation of the
entire situation.

42.July 2014, Joyce was moved to Colorado by Galen, who was still her

Durable Power of Attorney, where she thrived and healed and was happy in

spite of her massive stroke.

Page 13 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 14 of 22

43.February 2015, Joyce Amerson was moved from Skilled Nursing, which
Joyce required as noted by multiple doctors, by a court appointed Guardian,
whom Joyce loathed, and who was mean to Joyce as witnessed by nurses
and staff of LifeCare of Evergreen in Colorado, in a major snowstorm, , to
MorningStar Assisted Living in Colorado Springs, further away from Galen
Amerson her only immediate family, where she did not receive the medical
care she required.

44. From February 2015 to her death January 2016, Plaintiff was not able to be
with his mother alone, nor was he informed of her needs or her suffering.

45. Plaintiff documented Joyce's physical decline at the hands of a hired
Guardian, on his cell phone.

46.Joyce Amerson was moved from one MorningStar to another in Colorado
Springs, allegedly to keep the hospital from reporting Joyce’s needs
exceeding the capabilities of MorningStar, when Joyce required multiple
trips to emergency rooms.

47. Joyce Amerson passed away of an antibiotic resistant infection on January
6, 2016, without her son Galen being informed she was even sick.

48. Joyce while not able to manage her life and finances was very aware her

money was being taken and used against her.

Page 14 of 21
~ Case 1:19-cv-02795-WJM-NRN Document1 Filed 09/30/19 USDC Colorado Page 15 of 22

49. Joyce’s wishes to the end of her life were for Galen Amerson, her son and
DPOA, to “get my money back.”

50. But for the actions, inactions and necessary assistance of Defendant
BLACK HILLS FEDERAL CREDIT UNION, to give over all her assets in
the care of Defendants, to Steven Amerson, in opposition of Joyce
Amerson’s stated wishes when she was of sound mind, on October 1, 2012,
Joyce Amerson's last three and a half years would have been spent privately
with her family, including her son Galen, and her estate intact.

51.Plaintiff has made multiple attempts to get full audits of all the accounts to
verify the estate from Defendants BLACK HILLS FEDERAL CREDIT
UNION and Roger Heacock, in an effort to exhaust all administrative
remedies, for over a year, without success.

52.Plaintiff's Personal Representative has reason to believe and believes that
Defendants are deliberately withholding the truth from him, and the Estate
of Joyce E. Amerson, making it impossible for him to accurately assess what
was taken from the Plaintiff.

FIRST CAUSE OF ACTION
Financial Exploitation of an Elder
53.Plaintiff restates paragraphs 1 through 52.

54.Joyce Amerson and her Estate were exploited beginning October 1, 2012.

Page 15 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 16 of 22

55.These actions are the direct result of Defendant BLACK HILLS FEDERAL
CREDIT UNION staff, including Defendant Heacock not acting in
accordance with the Power of Attorney and documents stating Joyce was
unable to understand her circumstances due to her mental decline and then
not immediately correcting Defendants error.

56.Plaintiff alleges Defendants violated Joyce Amerson's civil rights under 42
USC § 1983 as well as SDCL § 22-46-1(1)(4)(3) through SDCL §22-46-1,
by neglecting to protect Joyce who was 85 years old on October 1, 2012.

57.Plaintiff alleges Defendants should have contacted law enforcement and did
not.

SECOND CAUSE OF ACTION
Known Violation of Power of Attorney & Alleged Assistance to Commit
theft, and Social Security Fraud

58. Plaintiff restates paragraphs | through 57.

59. Defendant knew or should have known Joyce Amerson was, in 2012, frail
in body and not in her sound mind, as Plaintiff had established not only a
Durable power of Attorney with Joyce Amerson, but also with the
Defendant, following all the Defendants’ requirements.

60.Plaintiff had a numerous conversations with long time employees of the

Defendant who knew the Plaintiff and his mother Joyce, and Joyce's mental

Page 16 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 17 of 22

decline, as well as the regular visits of Steven Amerson with Joyce to get
Joyce to cash ever higher checks for him, as Joyce's mind slipped into
complete confusion.

61.Plaintiff did all he could to notify and warn Defendant and employees
BLACK HILLS FEDERAL CREDIT UNION, of what he strongly
suspected was going to happen on October 1, 2012, or soon thereafter.

62.Defendant, despite at least four (4) communications from Plaintiff between
September 30, 2012 and the morning of October 1, 2012, telling Defendant
to "freeze" all Joyce's accounts, failed to do so, and thereby put Joyce
Amerson in financial, physical and mental danger and peril.

63.Defendants not only failed to freeze Joyce's accounts at the multiple
messages insisting that the accounts be frozen to protect Joyce's assets, but
Defendant's terminated Joyce's legal, self-executed, Durable Power of
Attorney as well as the resulting Power of Attorney, Defendants notarized
and had Plaintiff provide witnesses to get, and gave the very person who
endangered Joyce physically, all her money, which was then used against
her for the rest of her life.

64. Plaintiff alleges by creating an alleged new Power of Attorney for Joyce,

which was used to her detriment after her stroke, Defendant created a false

Page 17 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 18 of 22

document, and violated Joyce Amerson's civil rights under 42 USC § 1983,
SDCL §22-12A-16.

65. Plaintiff alleges Defendant’s cooperation was essential to the exploitation of
and complete theft of Joyce Amerson’s assets held by Defendants.

66.Plaintiff alleged Defendants knew or should have known that diverting
Social Security benefits from Joyce Amerson, to Steven Amerson was fraud
and theft.

THIRD CAUSE OF ACTION
Elder Abuse, Leading to Neglect and Death

67. Plaintiff restates paragraphs | through 66.

68. Plaintiff alleges that Defendants knew or should have known their actions
not only failed to protect Joyce Amerson, who was a disabled elder, assets
and income, from financial exploitation, but that Defendant cooperated and
conspired to cover their failures and then committed alleged fraud, which
violated their fiduciary duty(s) to Joyce and her will for how and who should
mange her assets, and how her medical and physical care would be handled,
not by strangers intent of living their own pockets, but by loving family who
knew Joyce and her wishes.

69. Joyce's self-appointed, Durable Power of Attorney, and Healthcare Power

of Attorney, and finally the Plaintiff, and Personal Representative were

Page 18 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 19 of 22 —

prohibited by her exploitative abusers from accessing her money to stand in
her defense, and have Joyce's wishes fulfilled and provided for Joyce’s care
at the level of her need.

70. Joyce Amerson was threatened by three attorneys in South Dakota who
visited her at Fountain Springs Nursing Home, and told her she could never
leave (South Dakota) and to be close to her son, Plaintiff. After July 2014,
the three abusers called Joyce on the phone at LifeCare of Evergreen, and
continued to abuse and upset her.

71.Plaintiff retains all rights including the right to amend this complaint, and to
add Parties to the case if necessary.

PRAYERS FOR REMEDIES

72. Plaintiff prays this court issue a declaratory judgment regarding the known
and deliberate diverting of Plaintiff’s Social Security savings and income
from her deceased spouse to the end of her life to Steven Amerson, and later
his son, her grandson Jeramie Amerson.

73. Plaintiff prays this court will allow discovery and due process proceed in
this matter, to allow Plaintiff to verify the assets of the Estate of Joyce
Amerson to be established.

74. Plaintiffs pray that this court will grant financial compensation

commensurate with pain and suffering caused by Defendants failures to

Page 19 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 20 of 22

prevent and reverse the financial exploitation and mental and physical
abuses Joyce Amerson, and her Estate sustained.

75. Plaintiffs pray that this court will grant financial compensation
commensurate with the losses suffered as a result the violations of her civil
right to have her chosen Power of Attorney disregarding without following
lawful procedures, and the loss of all her money to strangers who never
should have been in her life.

76. And any other damage this court feels is appropriate.

Submitted this 30th day of September, in the year of our Lord 2019

Respectfully,

   

ESTATE OF JOYCE E. AMERSON

By Galen L. Amerson, living, All rights reserved,
without prejudice, as Personal Representative
1740 Dell Range Blvd.; Suite H - #474

Cheyenne, WY 82009

303-513-8104

gamerso@icloud.com

Page 20 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 21 of 22

CERTIFICATE OF SERVICE

I, Galen Amerson, Personal Representative for THE ESTATE OF JOYCE E.
AMERSON, pursuant to 28 U.S.C. § 1446, do swear and affirm that we have
process served a signed copy of this Complaint as soon after September 30, 2019,

as is possible.

UNITED STATES DISTRICT COURT In Person
DISTRICT OF COLORADO

Alfred A. Arraj Courthouse

901 19th Street

Denver, CO 80294

BLACK HILLS FEDERAL CREDIT UNION Process Service
225 Main Street
Rapid City, SD 57701

Roger Heacock, President

c/o BLACK HILLS FEDERAL CREDIT UNION Process Service
225 Main Street

Rapid City, SD 57701

Respectfully,

KE. ZZ co”

@HE ESTATE OF JOYCE E. AMERSON

By Galen L. Amerson, living, All rights reserved,
without prejudice, as Personal Representative
1740 Dell Range Blvd.; Suite H - #474

Cheyenne, WY 82009

303-513-8104

gamerso@icloud.com

Page 21 of 21
Case 1:19-cv-02795-WJM-NRN Document 1 Filed 09/30/19 USDC Colorado Page 22 of 22

JS 44 (Rev 11/15) District of Colorado Form

provided by local rules of court This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained hereim neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM )

nited States in September 1974, 1s required for the use of the

lerk of Court for the

 

I. (a) PLAINTIFFS

The Estate of Joyce E. Amerson

(b) County of Residence of First Listed Plaintiff

Jefferson & El Paso

(EXCEPT IN US PLAINTIFF CASES)

(¢) Attorneys (Firm Name, Address, and Telephone Number)

Pro Se; 1740 Dell Range Blvd; Suite H-474

Cheyenne, WY

82009

DEFENDANTS

NOTE.

Attorneys (if Known)

 

County of Residence of First Listed Defendant

BLACK HILLS FEDERAL CREDIT UNION & Roger Heacock

Pennington, South Dakota

(IN U.S: PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainnff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

O 1 US Govemment O 3 Federal Question PTF DEF PTF DEF
Plaintiff (US Government Not a Party) Citizen of This State x1 4 1 Incorporated or Principal Place ao4 04
of Business In This State
O 2 US Government 4 Diversity Citizen of Another State a2 2 Incorporated and Principal Place as &s
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 43 © 3 Foreign Nation O6 6
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) _
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES __]
O 110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Drug Related Seizure O1 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine C310 Aurplane 0 365 Personal Injury - of Property 21 USC 881 |() 423 Withdrawal O 376 Qui Tam (31 USC
1 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liabihty 0 367 Health Care/ 1 400 State Reapportionment
© 150 Recovery of Overpayment | (7 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Anttrust
& Enforcement of Judgment Slander Personal Injury © 820 Copynghts & 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Employers’ Product Liabulity © 830 Patent 0 450 Commerce
© 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 840 Trademark 4 460 Deportation
Student Loans 1 340 Manne Injury Product © 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marne Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
0 153 Recovery of Overpayment Liabihty PERSONAL PROPERTY {0 710 Fair Labor Standards © 861 HIA (1395ff) C1 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud Act © 862 Black Lung (923) O 490 Cable/Sat TV
O 160 Stockholders’ Suits 355 Motor Vehicle 0 371 Truth in Lending 0) 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | J 850 Secunties/Commodities/
O 190 Other Contract Product Liability 0 380 Other Personal Relations 0 864 SSID Title XVI Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 0 751 Family and Medical O 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act 0 893 Environmental Matters
Medical Malpractice 0 790 Other Labor Litgation 01 895 Freedom of Information
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 791 Employee Retirement FEDERAL TAX SUITS Act
0 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: Income Security Act & 870 Taxes (US Plaintiff 896 Arbitration
G 220 Foreclosure 0 441 Voting © 463 Ahen Detainee or Defendant) 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment 510 Motions to Vacate © 871 IRS—Third Party Act/Revtew or Appeal of
1 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 0 530 General O 950 Constitutionality of
© 290 Alt Other Real Property © 445 Amer w/Disabihties - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
© 446 Amer w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education © 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

mM Original

Proceeding

VI. CAUSE OF ACTION

12 Removed from
State Court

42U

G 3° Remanded from
Appellate Court

a4

Cite the US. Civil Statute under which you are filing (Do not cit
SC 1983 2 diners: SB Coded Laws Se354

Codi

ied Laws §§ 2

Reinstated or
Reopened
(specify)

QO 5 Transferred from
Another District

Litigation

0 6 Multidistrict

GBT through oot 44. CRS. 26-3.1-101: C RS. 26-3.1-1

 

 

f description of
Violation of POA failure to protect & Elder Financial & Abuse | AP Docket

 

 

 
 

 

 

  
 

 

 

 

  
 

VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F R Cv P JURY DEMAND: Yes No
VIII. RELATED CASE(S)
(See instructions)
IF ANY ™ JUDGE DOCKET NUMBER
DATE y GNA PURE OF ATTORNEY OF RECORD
09/30/2019 Se LIB Bae
FOR OFFICE USE ONL 7 =
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG JUDGE

 
